DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 5 6-7, and 9-11 objected to because of the following informalities:  The word "if" is not a positively recited word. Examiner respectfully suggest the word "when" in order to be a positive recited word.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“secure command generating device arranged to…” in claim 1.
“first command transmitting device arranged to…” in claim 1.
“second command transmitting device arranged to…” in claim 1.
“third command transmitting device arranged to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “first target device, second target device, and third target device” appears to be inactive in the claim. For example in lines 14-15 discloses “a first communication interface, arranged to communicate with the first command transmitting device or the first target device”. The first communication interface communicates with the first command transmitting device or the first target device. The examiner respectfully suggests to make the “first target device, second target device, and third target device” more active. For example that the target device communicates with the transmitting device and interface.
Furthermore, it is unclear what the intended metes and bounds of “first device group; second device group; third device group”. It is unclear if these groups are independent or have the ability to communicate with each other including the secure command generating device. Applicant has failed to establish the intended metes and bounds, and thus the claims are indefinite.
Dependent claims 2-11 are rejected under the same rationale as claim 1.
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also rewritten to overcome any outstanding 101 or 112 rejections.
Dependent claims 3-11 are also rejected as being dependent on claim 3.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, either alone or in combination does not expressly disclose authenticating using a message that includes a public key. The message is valid sending commands based on the parameter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandwine et al. (US 9729524 hereinafter Brandwine) in view of Zhu et al. (US 20160182487 hereinafter Zhu) and in further view of Tien (US 8385321).
Re. claim 1, Brandwine teaches a collaborative operating system, comprising: a secure command generating device, arranged to perform a digital signature operation on a first-station command to generate a first-station command request (Brandwine teaches a single digital signature may be applied to an input/output command whose complete transmission is accomplished by multiple transmissions [Col 2 line 45- Col 3 line 16]), to perform a digital signature operation on a second-station command to generate a second-station command request, and to perform a digital signature operation on a third-station command to generate a third- station command request (Brandwine teaches a single digital signature may be applied to an input/output command whose complete transmission is accomplished by multiple transmissions [Col 2 line 45- Col 3 line 16]. Generate the digital signature 920 of the storage operation command 918, although different keys may be used by the data storage frontend 910 for generation of the other digital signature 920 [Col 17 lines 37-45]); a first command transmitting (Brandwine teaches electronic device operable to send and receive requests, messages, or other such information [Col 3 lines 32-54]); and a first command authentication circuit comprising: a first communication interface, arranged to communicate with the first command transmitting device or the first target device, and to receive the first- station command request (Brandwine teaches a request that is received to an interface layer 108 of the provider environment 106 [Col 4 lines 10-51]); a first secure micro-controller, arranged to store a signature verification key of the secure command generating device (Brandwine teaches to verify the digital signature, the key source 208 may access a cryptographic key from memory [Col 6 line 64 – Col 7 line 12]); a first control circuit, coupled with the first communication interface and the first secure micro-controller, arranged to communicate with the first command transmitting device or the first target device through the first communication interface, and to cooperate with the first secure micro-controller to authenticate the first-station command request using the signature verification key (Brandwine teaches the provider can validate this information against information stored for the user [Col 4 lines 10-51]); and a first storage circuit, coupled with the first control circuit, and arranged to store data required for operations of the first control circuit (Brandwine teaches servers operable to process data stored in one or more data stores 116 in response to a user request [Col 3 line 55 – Col 4 line 10]); a second command transmitting device (Brandwine teaches different devices of different computer systems may perform the various derivations that ultimately result in a signing key being derived [Col 20 lines 5-10]), arranged to receive and transmit the second- station command request (Brandwine teaches electronic device operable to send and receive requests, messages, or other such information [Col 3 lines 32-54]); and a second command authentication circuit comprising: a second communication interface, arranged to communicate with the second command transmitting device or the second target device, and to receive the second- station command request(Brandwine teaches a request that is received to an interface layer 108 of the provider environment 106 [Col 4 lines 10-51]); a second secure micro-controller, arranged to store the signature verification key of the secure command generating device (Brandwine teaches to verify the digital signature, the key source 208 may access a cryptographic key from memory [Col 6 line 64 – Col 7 line 12]); a second control circuit, coupled with the second communication interface and the second secure micro-controller, arranged to communicate with the second command transmitting device or the second target device through the second communication interface, and to cooperate with the second secure micro-controller to authenticate the second-station command request using the signature verification key (Brandwine teaches the provider can validate this information against information stored for the user [Col 4 lines 10-51]); and a second storage circuit, coupled with the second control circuit, and arranged to store data required for operations of the second control circuit (Brandwine teaches servers operable to process data stored in one or more data stores 116 in response to a user request [Col 3 line 55 – Col 4 line 10]); a third command transmitting device (Brandwine teaches different devices of different computer systems may perform the various derivations that ultimately result in a signing key being derived [Col 20 lines 5-10]), arranged to receive and transmit the third- station command request (Brandwine teaches electronic device operable to send and receive requests, messages, or other such information [Col 3 lines 32-54]); and a third command authentication circuit comprising: a third communication interface, arranged to communicate with the third command transmitting device or the third target device, and to receive the third-station command request (Brandwine teaches a request that is received to an interface layer 108 of the provider environment 106 [Col 4 lines 10-51]); a third secure micro-controller, arranged to store the signature verification key of the secure command generating device (Brandwine teaches to verify the digital signature, the key source 208 may access a cryptographic key from memory [Col 6 line 64 – Col 7 line 12]); a third control circuit, coupled with the third communication interface and the third secure micro-controller, arranged to communicate with the third command transmitting device or the third target device through the third (Brandwine teaches the provider can validate this information against information stored for the user [Col 4 lines 10-51]); and a third storage circuit, coupled with the third control circuit, and arranged to store data required for the operation of the third control circuit (Brandwine teaches servers operable to process data stored in one or more data stores 116 in response to a user request [Col 3 line 55 – Col 4 line 10]).
Althoug Brandwine discloses command request and validate information, Brandwine does not explicitly disclose but Zhu discloses a first target device (Zhu teaches target machine 142 in multi-tenant capacity system 140 [0053]); a second target device (Zhu teaches target machine 142 in multi-tenant capacity system 140 [0053]); a third target device (Zhu teaches target machine 142 in multi-tenant capacity system 140 [0053]); wherein the first control circuit further instructs the first target device to execute a first target command corresponding to the first-station command request only if the first-station command request passed authentication processes conducted by the first secure micro-controller and the first control circuit (Zhu teaches Request queue 130 receives command requests, and command request queue system (CRQS) 128 uses signature verification component 138 to verify the various signatures on the requested commands [0036]. Authorized to perform the requested command on the target machine within multi-tenant capacity system 140 [0037]. Once an approved command request is pulled off of queue 132, signature verification component 138 verifies the signature of the authentication and permission system 104 on the approved command request. This is indicated by block 240. It then signs and sends the command request to target machine 142 in multi-tenant capacity system 140. This is indicated by block 242 [0053]); wherein the second control circuit further instructs the second target device to execute a second target command corresponding to the second-station command request only if the second-station command request passed authentication processes conducted by the second secure micro-controller and the second control circuit (Zhu teaches Request queue 130 receives command requests, and command request queue system (CRQS) 128 uses signature verification component 138 to verify the various signatures on the requested commands [0036]. Authorized to perform the requested command on the target machine within multi-tenant capacity system 140 [0037]. Once an approved command request is pulled off of queue 132, signature verification component 138 verifies the signature of the authentication and permission system 104 on the approved command request. This is indicated by block 240. It then signs and sends the command request to target machine 142 in multi-tenant capacity system 140. This is indicated by block 242 [0053]); wherein the third control circuit further instructs the third target device to execute a third target command corresponding to the third-station command request only if the third-station command request passed authentication processes conducted by the third secure micro-controller and the third control circuit (Zhu teaches Request queue 130 receives command requests, and command request queue system (CRQS) 128 uses signature verification component 138 to verify the various signatures on the requested commands [0036]. Authorized to perform the requested command on the target machine within multi-tenant capacity system 140 [0037]. Once an approved command request is pulled off of queue 132, signature verification component 138 verifies the signature of the authentication and permission system 104 on the approved command request. This is indicated by block 240. It then signs and sends the command request to target machine 142 in multi-tenant capacity system 140. This is indicated by block 242 [0053]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Zhu into the invention of Brandwine for the purpose of authenticating, approving the request improves security (Zhu [0053]).
Although Brandwine-Zhu discloses the functionality of the device, Brandwine-Zhu do not explicitly disclose but Tien discloses a first device group; wherein the first device group comprises: (Tien discloses a first group. Figure 1 #20. Node 20 includes a master agent unit 22 coupled with subagents 24, 26. Subagent 24 is coupled with a component 28, and subagent 26 is coupled with a component 30. Components 28, 30 are representative only [Col 2 line 60 – col 3 line 3); a second device group; wherein the second device group comprises:  (Tien discloses a second group. Figure 1 #40. [Col 2 lines 60-67] Node 40 includes a master agent unit 42 coupled with subagents 44, 46. Subagent 44 is coupled with a component 48, and subagent 46 is coupled with a component 50. Components 48, 50 are representative only [Col 3 lines 25-29]); and a third device group; wherein the third device group comprises:  (Tien discloses a third group. Figure 1 #60 [Col 2 lines 60-67]. Node 60 includes a master agent unit 62 coupled with subagents 64, 66. Subagent 64 is coupled with a component 68, and subagent 66 is coupled with a component 70. Components 68, 70 are representative only [Col 3 lines 50-54]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Tien into the invention of Brandwine-Zhu for the purpose of mutually recognize each other as members of their respective cluster using an authentication routine or protocol (Tien [Col 2 lines 60-67]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandwine et al. (US 9729524 hereinafter Brandwine), in view of Zhu et al. (US 20160182487 hereinafter Zhu), Tien (US 8385321) and in further view of Thom (US 20160112203 hereinafter Thom).
Re. claim 2, Brandwine-Zhu-Tien teaches the collaborative operating system of claim 1, Although Brandwine-Zhu discloses command request, secure micro-controller, and control circuit, Brandwine-Zhu-Tien do not explicitly disclose but Thom discloses wherein the first control circuit discards the first-station command request if the first-station command request fails to pass the authentication process conducted by the first secure micro-controller or the first control circuit (Thom teaches if the verification signature does not match the command signature (“No”), step 612 denies the trust command [0085]).
(Thom [0086]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (CN 101212295) discloses system comprises the mobile electronic device, a computer and a server. transmits an application signal to the server and after receiving the application signal, the server transmits an identity authentication request signal to the mobile electronic device so as to request a confirmation; the step can be completed in different ways. On the other hand, the electronic voucher can be generated in different ways and can also be passed in diversified and different ways.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/K.A./Examiner, Art Unit 2436       

/KENDALL DOLLY/Primary Examiner, Art Unit 2436